Title: From Thomas Jefferson to William Thornton, 8 July 1793
From: Jefferson, Thomas
To: Thornton, William



July 8. 1793.

Th: Jefferson presents his compliments to Dr. Thornton and incloses him a letter he has received from the President, with some observations of Mr. Hallet, the object of which the papers themselves will explain to Dr. Thornton. Th: J. has not yet seen any of the persons mentioned in the letter. He will be happy to receive Dr. Thornton’s observations in any way which shall be least troublesome to himself. The President seems to wish as quick a procedure on the subject as possible. He prays him to return the President’s letter.
